NUMBER 13-20-00206-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

MELISA ANN ZAMORA,                                                         Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                  On appeal from the 105th District Court
                        of Nueces County, Texas.


                       MEMORANDUM OPINION
            Before Justices Benavides, Hinojosa, and Tijerina
              Memorandum Opinion by Justice Benavides

      Counsel for appellant filed a motion to dismiss this appeal. Appellant signed both

the motion and an affidavit. We find the motion and affidavit together meet the

requirement of Texas Rule of Appellate Procedure 42.2(a) that appellant and attorney

must sign a written motion to dismiss the appeal. See TEX. R. APP. P. 42.2(a). Without

passing on the merits of the case, we GRANT the motion to dismiss and DISMISS the
appeal.

      Having dismissed the appeal at appellant's request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.


                                                             GINA M. BENAVIDES
                                                             Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
29th day of October, 2020.




                                            2